DETAILED ACTION
This office action is in response to applicant’s filing dated January 26, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 35, 37, and 68-84 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 26, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 35, 37, and 69-76; cancelation of claim(s) 1-34, 36, and 38-67; and addition of new claim(s) 77-84. 
Applicants elected without traverse Group III, drawn to a method of treating AD, the method comprising administering to a subject in need thereof, a topical composition comprising propionic acid or a nonsteroidal ester of propionic acid and tripropionin as the elected propionic acid species in the reply filed on January 19, 2020 and a formulation species with no additional components in the reply filed on July 15, 2020.  The requirement is still deemed proper.  Claim(s) 37 and 70-76 remain withdrawn.
New claims 77-79 read on the elected species and thus are presently under examination.
New claims 80 and 82-84 are directed to nonelected species.  Claims 80 and 82-84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a without traverse in the reply filed on January 19, 2020 and July 15, 2020.
Claims 35, 68, 69, 77-79, and 81 are presently under examination.

Priority
The present application is a 371 of PCT/US17/33347 filed on May 18, 2017, which claims benefit of US Provisional Application No. 62/338,344 filed on May 18, 2016.  The effective filing date of the instant application is May 16, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 35, 68, and 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2011/0104240 A1).
Regarding claims 35 68, and 77-79, Jones teaches a method for treatment of a dermatological disorder in a subject in need thereof comprising exposing affected tissue to the composition wherein NO produced by the composition contacts the affected tissue (claim 92); wherein the composition comprises a) an isolated enzyme or a live cell expressing an endogenous enzyme, the enzyme (i) having activity that converts a nitric oxide gas precursor to nitric oxide gas or (ii) having activity on a substrate that produces a catalyst that causes the conversion of the nitric oxide gas precursor to nitric oxide gas (claim 1); the composition is delivered topically to affected tissue [0027].  Jones teaches the enzyme and substrate that produce a catalyst comprise lipase and lipid (for example, a triglyceride), protease and protein, trypsin and protein, chymotrypsin and protein, esterase and ester, lipase and ester, or esterase and triglyceride; in another embodiment, the substrate is a triglyceride or ester, including tripropyrin [0103].  Tripropyrin is equivalent to tripropionin.  Jones teaches the dermatological disorder as used herein refers to a disturbance in the normal functioning of the skin and its appendages, such as hair and sweat glands and can be any dermatological disorder, including atopic dermatitis [0146].

Taken together, all this would result in the practice of the method of claims 35, 68 and 77-79 with a reasonable expectation of success.


Claims 69 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2011/0104240 A1) as applied to claims 35 and 68 above, and further in view of Lin et al (US 6,177,071 B1).
Jones teaches all the limitations of claims 69 and 81, except wherein the tri-PA is in the amounts of claims 69 and 81.  The Examiner notes that given the molecular weight of tri-PA is 260.28 an amount of 1 to about 1,000 mM is equivalent to an amount of 0.03% - 26%.  Lin teaches a method of treating skin comprising applying to the skin a composition (claim 6) th paragraph); in forming the primary emulsion PS1/0, it is preferred to use 0.1 to 99 percent by weight of the non-aqueous polar solvent phase PS1 (col 4, 4th paragraph).  
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of tripropionin taught by Lin as a starting point for optimizing the amount tripropionin utilized to treat atopic dermatitis since Lin teaches amounts of tripropionin that are useful for treating the skin and because dosage amount is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
.
Response to Arguments
Rejection under 35 USC 103 over Jones	
Applicant argues:
	The instant claims are directed to methods of treating atopic dermatitis with propionic acid or a non-steroidal ester of propionic acid, for example tripropionin. As described in the specification and examples, the effectiveness of propionic acid and the esters of propionic acid in treating atopic dermatitis is direct. By contrast, the method described and claimed in Jones requires that NO be produced with an added enzyme at the treatment site. As such, in Jones tripropionin is a precursor compound, among dozens of other compounds that, with the right enzyme, will produce NO.  While Jones asserts that the mixture of an enzyme with an enzyme substrate, where the combination produces NO, is capable of effectively treating any of hundreds of diseases, including wounds, microbial infections and more than 200 dermatological disorders, Jones only provides evidence for an effect on wounds. With such a lack of evidence for any effect on any dermatological disorder, including atopic dermatitis, with any of the dozens of compound- enzyme combinations proposed, the skilled artisan would be very skeptical that the methods and compositions that Jones describes would have any effect on any one specific dermatological disorder, e.g., atopic dermatitis.  Since (a) the methods and compositions of Jones requires the combination of an enzyme and an enzyme substrate to produce NO at the site of treatment, and (b) Jones does not provide any evidence for the effectiveness of the claimed methods and compositions for treating any dermatological 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Although the methods taught by Jones comprise an enzyme substrate, including tripropionin, and an enzyme, given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.

Regarding the argument while Jones asserts that the mixture of an enzyme with an enzyme substrate, where the combination produces NO, is capable of effectively treating any of hundreds of diseases, including wounds, microbial infections and more than 200 dermatological disorders, Jones only provides evidence for an effect on wounds; with such a lack of evidence for any effect on any dermatological disorder, including atopic dermatitis, with any of the dozens of compound- enzyme combinations proposed, the skilled artisan would be very skeptical that the methods and compositions that Jones describes would have any effect on any one specific dermatological disorder, e.g., atopic dermatitis, MPEP 2121 states:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  In the instant case, as set forth above, Jones teaches the 

Moreover, MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Appellant is also reminded that “[l]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, as set forth above, while the reference may not be anticipatory insofar as one must select tripropyrin (tripropionin) from various substrate compounds  and atopic dermatitis from various dermatological disorders as taught in Jones, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected this particular compound detailed supra from the list of substrates, and atopic dermatitis from the list of dermatological disorders in order to arrive composition useful for treating atopic dermatitis.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of substrate as alternatively and equally useful in a method of treating each particular species of dermatological disorders. This conclusion is supported by the fact that it has long been held in 

Rejection under 35 USC 103 over Jones
Applicant argues:
Jones does not make claim 35 obvious because (a) Jones does not teach the use of tripropionin as something that directly treats atopic dermatitis, but only as an enzyme substrate that produces NO in the presence of an enzyme, and (b) Jones claims to be able to treat hundreds of dermatological disorders with dozens of enzyme precursors without any evidence, which would lead the skilled artisan to doubt Jones' assertion that tripropionin (among dozens of compounds recited) would be effective on atopic dermatitis (among hundreds of dermatological disorders named). Lin does not alleviate these deficiencies in Jones and therefore does not combine with Jones to make claim 69 obvious.

Examiner’s response:
Applicant has not independently argued the merits of this rejection.  Arguments regarding Jones have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

Conclusion
Claims 38, 68, 69, 77-79, and 81 are rejected.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628